DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/04/2022 has been entered.
 
Response to amendment
3.    	This is a Non-Final Office action in response to applicant's amendments filed on 04/22/2022.
4.    	Status of the claims:
•    Claims 1, 7, 13, and 19 have been amended.
•    Claims 1-25 are currently pending and have been examined.

Response to remarks/arguments

5.	Applicant’s remarks/arguments filed on 04/22/2022 with respect to amended independent claims 1, 7, 13, and 19 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Muharemovic et al. (US 20090080500 A1).
6.    	On page 2 of Applicant’s remarks/arguments dated 04/22/2020, Applicant states that the Office Action does not show where Chen discloses “the second reference signal spans the wide bandwidth” as recited in amended independent claims 1, 7, 13, and 19.
7.	The Examiner acknowledges that Chen does not explicitly teach the newly recited features above as argued by Applicant. However, the system of Muharemovic et al. (US 20090080500 A1) cures this deficiency. Please see rejection below.
8.    	On pages 1-3 of Applicant’s remarks dated 04/22/2022, the applicant states that the Office Action fails to allege where Chen discloses “a wide bandwidth in which a second type of UE can be operable, and the first reference signal different than a second reference signal that can be received at the second type of UE,” as recited in amended independent claim 1.   
9.    	In response to applicant’s remarks dated 04/22/2022, the examiner respectfully disagrees. As stated in previous office action, Chen two types of UE. Having said that, Chen discloses transmitting control information to support communication for legacy user equipment (e.g. considered as first type of UE) on specific system bandwidth (e.g. narrow bandwidth). The other control information is transmitted for supporting communication for new UE (e.g. considered as second type of UE) on new system bandwidth that is overlapped with specific system bandwidth. The new bandwidth (e.g. wide bandwidth) is comprised of specific system bandwidth and additional bandwidth. From the above, it is clear that the specific system bandwidth (e.g. narrow bandwidth) is narrower than the new bandwidth (e.g. wide bandwidth) since the new bandwidth is comprised of specific system bandwidth and additional bandwidth. Moreover, paragraph 105 of Chen further discloses one or more new types of CRS (e.g., a channel state information reference signal (CSI-RS) used for channel quality measurement) may be transmitted on the DELTA.NewBW bandwidth (e.g. wide bandwidth) of a subframe. Additionally, paragraph 109 of Chen discloses the designs described above may also be used for other types of reference signals such as the UE-RS and CSI-RS. 
10.    	Regarding claim 25, on pages 1-3 of Applicant’s remarks dated 04/22/2022, the applicant states that the Office Action fails to show where Chen discloses R8BW as narrower than R8. 
11.    	In response to applicant’s remarks dated 04/22/2022, the examiner respectfully disagrees. According to broadest reasonable interpretation (BRI), LTE release 8 included: Up to 300 Mbit/s downlink and 75 Mbit/s uplink. In addition to previous cited paragraphs, section 44 of Chen disclose the first system bandwidth for the downlink (e.g. R8BW) may be conveyed by a 3-bit R8BW value.
Please the rejection below.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
16.	Claims 1-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 20110085457 A1) in view of Muharemovic et al. (US 20090080500 A1).

Regarding claim 1, Chen discloses a method of wireless communication at a first type of user equipment (UE) operable in a narrow bandwidth, comprising:
receiving, in the narrowband bandwidth, at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
performing channel measurements based on at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements). 
Although Chen discloses different types of reference signal (para. 104, 105,), but Chen does not appear to explicitly disclose wherein the second reference signal spans the wide bandwidth.
In a similar field of endeavor, Muharemovic discloses wherein the second reference signal spans the wide bandwidth (Muharemovic, para. 36: an SRS is a wideband signal that spans the entire 20 Mhz band 512 …, as opposed to the narrow band RS that only spans the frequency resource allocated to one OFDM symbol).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen with the teaching of Muharemovic to include the above features into the system of Chen such as the second reference signal spans the wide bandwidth as taught by Muharemovic. The motivation for doing so would have been to provide sufficiently high transmission reliability.

Regarding claim 2, Chen as modified by Muharemovic discloses the method of claim 1, further comprising:
transmitting results of the channel measurements based on at least the portion of the first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 3, Chen as modified by Muharemovic discloses the method of claim 1, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 4, Chen as modified by Muharemovic discloses the method of claim 1, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 5, Chen as modified by Muharemovic discloses the method of claim 1, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 6, Chen as modified by Muharemovic discloses the method of claim 5, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 7, Chen discloses a first type of user equipment (UE) operable in a narrow bandwidth, comprising: a memory (Chen, Fig. 16, para 153: Memory 1642); and at least one processor (Chen, Fig. 16, para 153: Processor 1690) coupled to the memory, the at least one processor configured to:
receive, in the narrowband bandwidth, at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
perform channel measurements based on at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).
Although Chen discloses different types of reference signal (para. 104, 105,), but Chen does not appear to explicitly disclose wherein the second reference signal spans the wide bandwidth.
In a similar field of endeavor, Muharemovic discloses wherein the second reference signal spans the wide bandwidth (Muharemovic, para. 36: an SRS is a wideband signal that spans the entire 20 Mhz band 512 …, as opposed to the narrow band RS that only spans the frequency resource allocated to one OFDM symbol).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen with the teaching of Muharemovic to include the above features into the system of Chen such as the second reference signal spans the wide bandwidth as taught by Muharemovic. The motivation for doing so would have been to provide sufficiently high transmission reliability.

Regarding claim 8, Chen as modified by Muharemovic discloses the first type of UE of claim 7, further comprising:
a transceiver coupled to the at least one processor, the transceiver configured to:
transmit results of the channel measurements based on at least the portion of first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 9, Chen as modified by Muharemovic discloses the first type of UE of claim 7, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 10, Chen as modified by Muharemovic discloses the first type of UE of claim 7, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 11, Chen as modified by Muharemovic discloses the first type of UE of claim 7, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 12, Chen as modified by Muharemovic discloses the first type of UE of claim 11, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 13, Chen discloses a first type of user equipment (UE) operable in a narrow bandwidth, comprising:
means for receiving, in the narrowband bandwidth, at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
means for performing channel measurements based on at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).
Although Chen discloses different types of reference signal (para. 104, 105,), but Chen does not appear to explicitly disclose wherein the second reference signal spans the wide bandwidth.
In a similar field of endeavor, Muharemovic discloses wherein the second reference signal spans the wide bandwidth (Muharemovic, para. 36: an SRS is a wideband signal that spans the entire 20 Mhz band 512 …, as opposed to the narrow band RS that only spans the frequency resource allocated to one OFDM symbol).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen with the teaching of Muharemovic to include the above features into the system of Chen such as the second reference signal spans the wide bandwidth as taught by Muharemovic. The motivation for doing so would have been to provide sufficiently high transmission reliability.

Regarding claim 14, Chen as modified by Muharemovic discloses the first type of UE of claim 13, further comprising:
means for transmitting results of the channel measurements based on at least the portion of first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 15, Chen as modified by Muharemovic discloses the first type of UE of claim 13, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 16, Chen as modified by Muharemovic discloses the first type of UE of claim 13, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 17, Chen as modified by Muharemovic discloses the first type of UE of claim 13, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 18, Chen as modified by Muharemovic discloses the first type of UE of claim 17, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 19, Chen discloses a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to:
receive, in a narrow bandwidth, at least a portion of a first reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth in which a first type of user equipment (UE) is operable being narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first reference signal different than a second reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
perform channel measurements based on at least the portion of the first reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).
Although Chen discloses different types of reference signal (para. 104, 105,), but Chen does not appear to explicitly disclose wherein the second reference signal spans the wide bandwidth.
In a similar field of endeavor, Muharemovic discloses wherein the second reference signal spans the wide bandwidth (Muharemovic, para. 36: an SRS is a wideband signal that spans the entire 20 Mhz band 512 …, as opposed to the narrow band RS that only spans the frequency resource allocated to one OFDM symbol).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Chen with the teaching of Muharemovic to include the above features into the system of Chen such as the second reference signal spans the wide bandwidth as taught by Muharemovic. The motivation for doing so would have been to provide sufficiently high transmission reliability.

Regarding claim 20, Chen as modified by Muharemovic discloses the non-transitory computer-readable medium of claim 19, wherein the code when executed by the processor further causes the processor to:
transmit results of the channel measurements based on at least the portion of first reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 21, Chen as modified by Muharemovic discloses the non-transitory computer-readable medium of claim 19, in which the second reference signal comprises a channel state information reference signal (CSI-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 22, Chen as modified by Muharemovic discloses the non-transitory computer-readable medium of claim 19, in which the second reference signal comprises a UE specific reference signal (UE-RS) and the first reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 23, Chen as modified by Muharemovic discloses the non-transitory computer-readable medium of claim 19, in which a number of sample points for the second reference signal is greater than a number of sample points for the first reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 24, Chen as modified by Muharemovic discloses the non-transitory computer-readable medium of claim 23, in which the second reference signal comprises one sample point for each antenna of each resource block and the first reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 25, Chen as modified by Muharemovic discloses the method of claim 1, the narrow bandwidth narrower than a third generation partnership project (3GPP) release 8 bandwidth, the wide bandwidth wider than the 3GPP release 8 bandwidth (Chen, Fig. 5, 6, Table 1, para. 44-47, 67, 90: a narrower bandwidth, namely R8BW, is narrower than R8 for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is wider than R8 for transmitting wideband information to new UEs).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
*	Bertrand et al. (US 20090239568 A1) discloses a wideband pilot 508, also referred to as wideband reference signal (WB RS), that spans the whole SRI slot bandwidth, 1.44 MHz. The wideband pilot 508 provides means for channel sounding to the frequency scheduler.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466